DETAILED ACTION                                                                                                                                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed. The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

the second signal field in the first non-legacy portion includes a multi-bit subfield that indicates the selected guard interval for the second non-legacy portion of the PHY preamble and the PHY data portion of the PHY data unit,
the legacy first signal field and the first non-legacy portion of the PHY preamble are generated using the first guard interval, and
the second non-legacy portion of the PHY preamble and the PHY data portion are generated using the selected guard interval indicated by the multi-bit subfield in the first non-legacy portion of the PHY preamble.


Regarding claims 2-8, these claims depend on claim 1 and thus are allowed for the same reason stated above for claim 1.
Regarding claim 9, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:


the second signal field in the first non-legacy portion includes a multi-bit subfield that indicates the selected guard interval for the second non-legacy portion of the PHY preamble and the PHY data portion of the PHY data unit,
the legacy first signal field and the first non-legacy portion of the PHY preamble are generated using the first guard interval, and
the second non-legacy portion of the PHY preamble and the PHY data portion are generated using the selected guard interval indicated by the multi-bit subfield in the first non-legacy portion of the PHY preamble.

Regarding claims 10-19, these claims depend on claim 9 and thus are allowed for the same reason stated above for claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571 272 9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411